Title: From John Quincy Adams to Josiah, III Quincy, 7 August 1820
From: Adams, John Quincy
To: Quincy, Josiah, III


				
					Dear Sir
					Washington 7 Augt 1820
				
				I accept with pleasure the proposal in your Letter of 27th ulto. respecting my library now deposited at the Athenæum; which is agreeable to me in every particular. I have only to add a few suggestions. There has never been at the Athenæum a complete Catalogue that of my Books.— When they were removed there in 1809 I gave Mr. Shaw the only Catalogue that I had of them, which was nearly perfect, but which is lost.—Mr. Hill promised me when I left Boston last to make one out for which purpose I left a Book with him.—I should wish that when they are removed to your rooms you would personally satisfy yourself by inspection of the accuracy of the Catalogue—Some of my Books at the Athenæum have been lost—others mutilated—you will do well to note and have marked down the condition in which you will receive them.There are at a Store of Mr. Shandelle’s in Boston, under the diary of Mr Edward Cruft twelve  Trunks and Boxes of Books which came from England on my last return to this Country in 1817. I believe they have not been opened since their arrival—If you have room for them I should be glad to have them added to those from the Athenæum. I have a Catalogue of them with me here nearly correct: which if you consent to take them I will send to you; but this may be done if you chuse, after the removal of the others—As the Shelves or Boxes in which the books are to be put are to be on my account, I shall be glad to have them made such as can be taken down from one place and set up in another without the necessity of altering or cutting them up.We shall consider the term of four years as merely assured for the designation of a period, subject to other arrangements at our mutual convenience.—My service here may terminate much sooner in which case my intention is to resume my residence in Boston, and my books will become necessaries of life—But wherever they may be, I need not say they will always be at your service for any use that you may have occasion to make of them any of them—Your intimation of engagement in pursuits requiring extensive and frequent reference to Library Books, has given me a hope that you are employed upon some considerable work; and it is gratifying to me to anticipate that my Books may thus contribute to purposes useful and honourable to our Country.I am Dear Sir, ever faithfully yours.
				
					
				
				
					P.S. I shall not for the present wish any insurance to be made.
				
			